DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 1/12/22, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ABBY J FLYNN/           Supervisory Patent Examiner, Art Unit 3672

Terminal Disclaimer
The terminal disclaimer filed on 11/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10871049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the enlarged body comprises a knot formed in the line” which appears to be referring to the embodiment shown in figure 15.  However, claim 32 depends from claim 19 which recites “in which a line extends through the enlarged body” which appears to be referring to the embodiment shown in figure 17.  Referring to claim 32, it is unclear how the line can extend through the enlarged body, if the enlarged body is a knot since the knot is formed in the line.    



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10,13-25,27-28,30-32,36, are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watson et al. 20170275965 in view of Kendrick 5253709. 
 Referring to claims 1 and 36, Watson discloses a method comprising: deploying at least one diverter plug (see fig. 33, at 60) into a well, the diverter plug comprising at least one enlarged body (64) within an outer enclosure (304);  5flowing fluid in the well, thereby conveying the diverter plug into engagement with a fluid passageway in the well, in which the enlarged body is too large to pass through the fluid passageway (see paragraph 0074, the body is dimensioned such that it does not pass the opening 68).  Watson does not disclose particles within the outer enclosure. Kendrick teaches a diverter plug (22) that has particles (46) in an outer enclosure (46).  Kendrick teaches that the particles move relative to one another (see col. 5, lines 10-15). Kendrick teaches where particles conform to a shape of a fluid passage (see fig. 3, particles are conforming the opening. Kendrick further teaches that the ability of the particles  to move relative to each other in an enclosure helps to further seal the diverter plug against irregular openings (see example of irregular opening shown in fig 4). Moreover, 
Referring to claims 2,22,  Watson, as modified by Kendrick does not specifically disclose degrading the particles in the well.  However, Watson disclose degrading the enclosure and the enlarged body (see paragraph 0153 and the enclosure 0154) to permit flow again through the passageway.  Furthermore, Kendrick does teach the particles are made of a material that will degradable ( nylon, see col. 5, lines 10-12). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson, as modified by Kendrick, to have the particles degrade in the well  in order to ensure no part of the plug will be left that could prevent  the passageway from being will be fully open when  it is time for the flow  to resume through the passageway .
Referring to claims 3,23  Watson disclose the enclosure is degradable in the well (see paragraph 0155).

Referring to claim 5-6,25, Watson discloses the conveying further comprises producing fluid drag on material extending outwardly from the diverter plug (see fig. 34,  see paragraph 0165, fiber 62 can extend outward from central body 64 and from enclosure 304 and these fibers  produce fluid drag). 
Referring to claim 7, Watson discloses the enclosure sealingly engaging the fluid passageway (see paragraph 0210).
Referring to claim 8, Watson discloses the enclosure sealing engaging the passageway (see paragraph 210). Therefore, the combination of Watson in view  Kendrick discloses having particles in an enclosure while the enclosure is sealing engaging a passageway.  
Referring to claims 9 and 27, Watson discloses in which the enclosure comprises at least one fabric sheet that is stitched to complete the enclosure (see fig. 32, Watson discloses stitches at 302 are used to  enclose the enclosure). Therefore, the combination of Watson in view of Kendrick discloses  comprising stitching the particles into the fabric sheet.
Referring to claim 10 and 28, Watson discloses the enclosure comprises the flexible sheet material (see fig 32 and paragraph 0185). Therefore, the combination of Watson in view of Kendrick discloses  retaining the particles in the flexible sheet material.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarger bodies that are too large to pass through the fluid passageway in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway. 
 Referring to claim 14, Watson discloses the enlarged bodies can be one or more knots, paragraph 0065, and the multiple knots would be secured to each other and see fig. 5).
Referring to claim 15, Watson discloses each  enlarged body (64) comprises a knot formed in a line  (see paragraph 0065).
Referring to claims 16 and 18, Watson discloses at least one of the group consisting of the line and fibers of the line extends outwardly from the enclosure (see paragraph 0165, “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”, in figure 34, the fibers 62 are outside of the enclosure 304). 
Referring  to claim 17, Watson discloses a line extends through the enlarged body ( see fig. 19, lines 60 extend through enlarged body 64).

Referring to claim 30, Watson does not disclose multiple enlarged bodies on the line 66 that are too large to pass through the fluid passageway. Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarger bodies that are too large to pass through the fluid passageway on the line  in order to increase the number of plugging options for different sized passageways or to have a backup enlarged body in the enclosure to further aid with sealing the passageway. 
Referring to claim 31, Watson., as modified,  discloses securing the multiple enlarged bodies to each other in the enclosure ( Looking at figure 19,in modifying to form additional multiple bodies 64 on line 66, the multiple bodies will be secured to each other since they are secured to the line 66).
 	Referring to claim 32, as best understood by the examiner, Watson disclose the enlarged body  comprises a knot formed in the line (see paragraph 0065).
Referring to claim 36, Watson discloses method, comprising: deploying at least one diverter plug into a well, the diverter plug comprising an enlarged body ( 64, see paragraph 0065, enlarged body can be a knot), flowing fluid in the well, thereby conveying the diverter plug into engagement with a fluid passageway in the well, in .

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Referring to claims 1, 3-8, 15 ,17,21,  the applicant argues the Watson reference disclosed a body (64) in the enclosure (304) does not disclose particles in the enclosure (304). The applicant further argues that Kendrick discloses particles (42) in a shell (46) but does not disclose an enlarged body.  However, the rejection is based on the combination of Watson in view of Kendrick. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The applicant further argues the combination of Watson in view of Kendrick does not disclose the particles occupy a space between the enclosure and the enlarged body when the particles conform to a shape of a fluid passageway as a diverter plug blocks fluid flow through the fluid passageway.  As combination of Watson in view of Kendrick discloses the particles are  located in the same enclosure as the enlarged body, and Kendrick teaches the particles move relative to each other, see col. 5, lines 10-15, the combination of Watson and Kendrick,  would have  the particles inherently occupy a space between the body and the passageway and since the particles are smaller than 
 The applicant further argues the Kendrick reference was filed 30 years ago. In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
The applicant further argues that Kendrick teaches away from the combination of Watson in view of Kendrick. In that the particles can be a graded material that are approximately one quarter to one sixth the size of the perforation.  The applicant argues that “ on of ordinary skill in the art would have to completely ignore the teachings of Kendrick regarding using a graded material that is approximately one-sixth to one-quarter the diameter of the perforation, in order to modify the method disclosed by Watson to have particles and at least one enlarged body (which is too large to pass through the fluid passageway) within the enclosure, as suggested in the Office Action”.  The applicant appears to be suggesting the rejection is Kendrick in view of Watson.  However, the rejection is Watson in view of Kendrick.  Watson already discloses an enlarged body which is too large to fit through a passageway ( see paragraph 0074, the body is dimensioned such that it does not pass the opening 68).   Kendrick teaches that having particles in an enclosure help to further seal against irregular openings as seen in fig 4 due to the particles ability to move relative to each other (see col. 5, lines 10-15) where particles conform to a shape of a fluid passage (see fig. 3). Modifying the  Watson refences  to have particles within the disclosure occupying a space between the enclosure and the enlarged bodies in view of the teachings of Kendrick will help to ensure an effective seal in the passageway  due to the ability of the particles to fit into the irregular shaped portions of the passageway  between the passageway and the enlarged body.  Therefore, the Kendrick reference does not teach away from the claimed invention.

	Referring to claim 2 and 22, the Applicant argues that Kendrick does not disclose the particles are degrading in the well. However, Watson disclose degrading the enclosure and the enlarged body (see paragraph 0153 and the enclosure 0154) to permit flow again through the passageway.  Furthermore, Kendrick does teach the particles are made of a material that will degradable ( nylon, see col. 5, lines 10-12). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson, as modified by Kendrick, to have the particles degrade in the well  in order to ensure no part of the plug is left to ensure  that the passageway will be fully open when  it is time for the flow  to resume through the passageway .
Referring to claims 9-10, 27 and 28, the applicant argues that Watson and Kendrick references to do not disclose stitching the particles into a fabric sheet or the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Referring to claim 13 and 30, Watson does not disclose multiple enlarged bodies where each enlarged body is too large to pass through the fluid passageway.   However, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarger bodies that are too large to pass through the fluid passageway  in 
Referring to claim 14, Watson disclose the enlarged bodies can be made of one or more knots ( see paragraph 0065 and fig 5). Therefore, the multiple bodies as knots on the same line would be secured together.
Referring to claims 16, 18, the applicant argues neither Watson or Kendrick discloses that a line or fiber of a line extend through the body and extend outward from the enclosure.  However, Watson discloses , see paragraph 0165, “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”, in figure 34, the fibers 62 are outside of the enclosure 304.  Element 64 is the enlarged body.  Therefore,  Watson discloses the line of fiber of a line extends from the enlarged body (64) and outside the enclosure 304 (see figures 34).
Referring to claim 19, The applicant argues that neither Watson or Kendrick discloses that a line extends through the body. However, the embodiment of the enlarged body shown in figure 19 shown lines (62) extending through enlarged body (64) .  Moreover, as stated above, Watson discloses the line of fiber of a line extends from the enlarged body (64) and outside the enclosure 304 see paragraph 0165 and  figure 34). 
Referring to claim 31, looking at figure 19,in modifying Watson, to form additional multiple bodies 64 on line 66, the multiple bodies will be secured to each other since the enlarged bodies  are secured to the line 66).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarger bodies that are too large to pass through the fluid passageway  in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway.  Additionally, Watson disclose the enlarged bodies can be made of one or more knots ( see paragraph 0065 and fig 5). Therefore, the multiple bodies as knots on the same line would be secured together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672